UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                              No. 01-20772
                            Summary Calendar
                        ________________________


                        RONALD J. MERRIWEATHER,

                                                     Plaintiff-Appellant,

                                  versus

                       AIR PRODUCTS INC, ET AL.,

                                                               Defendants,

AIR PRODUCTS INC; AIR PRODUCTS & CHEMICALS INC; CYNTHIA C CLARK,

                                                    Defendants-Appellees.



          Appeals from the United States District Court
                for the Southern District of Texas
                   Civil Docket No. H-99-CV-1599
_________________________________________________________________
                           April 15, 2002


Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           After consideration of the briefs and relevant parts of

the record, we AFFIRM the decision of the district court.

           On appeal, plaintiff Ronald Merriweather makes three main

contentions.    First, Merriweather argues that the district court

     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
erred   in        adopting      a     magistrate       judge’s      memorandum      and

recommendation and granting summary judgment for the defendants on

his Title VII claims of disparate treatment.

             The magistrate judge concluded that Merriweather had not

made out a prima facie of disparate treatment; that, even assuming

that Merriweather had done so, the defendants met their burden of

showing a legitimate nondiscriminatory reason for their actions;

and that Merriweather presented no evidence that this was a pretext

for discrimination.

             We    need   not       decide   whether    a   prima    facie   case    of

disparate treatment or retaliation was established, for we agree

with the magistrate judge and the district court that Merriweather

did not present evidence of pretext.               The defendants’ undisputed

evidence showed that Merriweather was terminated after Anthony

Williams     concluded       that     Merriweather      had   misrepresented        and

concealed information from his employer without any good reason

after being given an opportunity to explain certain sudden absences

from work.        Merriweather did not tell Williams that he had been

spending some of his time off personally litigating a lawsuit

against a third party -- even though the purported reason for

Merriweather’s absence was that he was sick.                  Merriweather has not

offered evidence from which a finder of fact could conclude that

this reason for the termination decision was false.                          Price v.



                                             2
Federal Express Corp., 2002 WL 264247, *4-*5 (5th Cir. Mar. 12,

2002).

          Holding that the defendants were entitled to summary

judgment, of course, is not a decision on whether the termination

was right or wrong. There was ample evidence that Merriweather was

a gifted, dedicated employee, as well as evidence that he was

mistreated   by    one   or   more   of       his   supervisors.     But   because

Merriweather’s supervisors did not play a role in the termination

decision, how they treated him does not bear on the narrow legal

question whether evidence of pretext was produced under Title VII.

          Merriweather next argues that the district court erred in

denying Merriweather’s motion to amend his complaint a second time

to “[a]dd Family Medical Leave Act [FMLA] violations.”                      (Other

amendments were proposed in this motion, but Merriweather does not

object on appeal to the denial of these amendments.)                The motion to

amend was filed on December 30, 1999, the day before the deadline

for amending the pleadings set forth in the district court’s

pretrial scheduling order, Fed R. Civ. P. 16(b).                   The motion did

not include a copy of either proposed amendments or a proposed

amended complaint.       As to the FMLA, the motion said simply that it

was “required” that one “[a]dd Family Medical Leave Act [FMLA]

violations.”      The motion did not say what those violations were or

provide any details beyond this bare conclusory statement.                    The

motion did not give any reasons for making such an amendment.

                                          3
              The district court denied the motion to amend for two

reasons.      First, Merriweather had filed his motion after entry of

the pretrial scheduling order in the case, yet failed to show good

cause for his amendment.       See Fed. R. Civ. P. 16(b) (scheduling

order “shall not be modified except on a showing of good cause and

by leave of the district judge or, when authorized by local rule,

by a magistrate judge”).      Second, Merriweather had increased the

risk of prejudice to the defendants by failing to attach a copy of

his proposed amended complaint to his motion.          Without a copy of

the proposed amended complaint, the defendants could not have

notice of the contents of his proposed amendments.

              We review the district court's denial of leave to amend

for an abuse of discretion, keeping in mind that the district

court's discretion is limited by Fed. R. Civ. P. 15(a), which

states that leave to amend must be "freely given when justice so

requires," and thus evinces a bias in favor of granting leave to

amend.       Unless there is a substantial reason to deny leave to

amend, the discretion of the district court is not broad enough to

permit denial.      Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863,

872   (5th   Cir.   2000).   The   district   court   did   not   abuse   his

discretion here, because Merriweather made no attempt to justify




                                     4
his late amendment or even to explain what facts underlay it.                Even

at this stage, we are uninformed of the basis for any FMLA claim.1

            Merriweather’s final argument is that the district court

erred in denying his motion to strike the defendants’ response to

his   objections      to   the    magistrate      judge’s       memorandum   and

recommendation.       The motion to strike was filed on July 13, 2001;

Merriweather filed his notice of appeal on July 17, 2001; and the

district court denied the motion to strike on July 19, 2001, noting

that it would have adopted the magistrate judge’s memorandum and

recommendation       regardless    of    the   arguments    presented   in   the

defendants’ response.       Unsurprisingly, the notice of appeal filed

on July 17 does not refer to the district court’s July 19 decision

denying the motion to strike; instead, the notice of appeal refers

only to the final judgment entered on July 9, 2001.                 See Fed. R.

App. P. 3(c)(1)(B) (notice of appeal must “designate the judgment,

order, or     part    thereof    being   appealed”).       We   therefore    lack

jurisdiction to consider the challenge to the district court’s

denial of his motion to strike.2


      1
             Because we affirm the district court’s denial of leave to amend, we
need not address Merriweather’s related contention that the district court’s
grant of summary judgment was somehow improper because of his FMLA allegations --
which were not before the district court when it granted summary judgment.
      2
            See Capital Parks, Inc. v. Southeastern Adver. and Sales Sys., Inc.,
30 F.3d 627, 630 (5th Cir. 1994) (where district court entered final judgment,
appellant Capital filed motion to amend complaint, and court denied motion, and
where Capital’s notice of appeal explicitly appealed from final judgment but did
not mention denial of motion to amend, denial was not properly before this court)
(“Where the appellant notices the appeal of a specified judgment only or a part

                                         5
            For these reasons, the district court’s judgment is

AFFIRMED.




thereof, ... this court has no jurisdiction to review other judgments or issues
which are not expressly referred to and which are not impliedly intended for
appeal.”) (ellipsis in original; citations omitted); Warfield v. Fid. and Deposit
Co., 904 F.2d 322, 325-326 (5th Cir. 1990) (“By specifically designating the
December 6, 1988 order in the notice of appeal, the appellants clearly did not
intend [in notice of appeal of January 5, 1989] to appeal the August 24, 1989
order. Additionally since it had not yet been granted appellants could not have
intended to appeal the August 24 order. This procedural default is clearly the
appellants' fault since they could have appealed the August 24 order by filing
a new notice of appeal. We are without jurisdiction, therefore, to review the
August 24, 1989 order . . .”).

                                       6